Citation Nr: 0200247	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  00-22 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for a bilateral hearing 
loss.

3.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of musculoligamentous strain, 
right knee, status post anterior cruciate ligament 
reconstruction.

4.  Entitlement to a compensable rating for service-connected 
headaches, as a residual of a closed head injury.

5.  Entitlement to a compensable rating for service-connected 
residuals of musculoskeletal strain, left shoulder (minor).

6.  Entitlement to a compensable rating for service-connected 
residuals of musculoskeletal strain, left wrist (minor).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from March 1997 to January 
2000, and an additional three months and 23 days of prior 
active service.

This appeal arises from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The July 2000 RO decision on appeal also denied service 
connection for right great toe grout and ingrown toenails, 
and granted service connection for lumbosacral strain and a 
right shoulder disability, assigning 10 percent ratings for 
each, both effective January 13, 2000.  A December 2000 RO 
decision increased the ratings for lumbosacral strain and a 
right shoulder disability to 20 percent disabling, effective 
January 13, 2000.  On a January 2001 VA Form 646 the 
veteran's representative indicated that the veteran was "no 
longer interested in proceeding with [service connection] of 
the right great toe or for ingrown toenails," and was 
"satisfied with the evaluations on his back and right 
shoulder."  Thus, those issues have been withdrawn, and are 
not before the Board.  38 C.F.R. §§ 20.202, 20.204(b)(c) 
(2001).

The Board also notes that the veteran, during his November 
2000 personal hearing, indicated that it was his right wrist, 
rather than the left, that was injured during his active duty 
service, and for which he was seeking service connection.  
The Board has adjudicated the left wrist increased rating 
claim that was certified to it by the RO.  In light of the 
veteran's testimony, however, the Board refers this issue to 
the RO for clarification and, if necessary, for appropriate 
readjudication and for a VA examination of the right wrist.

The issue of entitlement to service connection for left ear 
hearing loss is the subject of the remand herein.

At the November 2000 hearing at the RO, the veteran and his 
representative noted that the veteran injured his right 
wrist, and not the left, during service.  The Board refers 
this raised issue to the RO for action deemed appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided in this appeal has been 
obtained and the veteran has been properly notified of the 
elements necessary to grant his claims for the benefits 
sought.

2.  There is no medical evidence of any currently diagnosed 
left knee disability.

3.  There is no medical evidence of any currently diagnosed 
right ear hearing loss for VA purposes.

4.  The veteran's right knee disability is currently 
manifested by subjective complaints of pain, but not by 
objective medical evidence of pain on motion, arthritis, 
limitation of motion, ankylosis, locking, subluxation, 
popping or instability.

5.  The veteran's headache disability is current manifested 
by subjective complaints of headaches related to a history of 
a closed head injury, four to five times per month, lasting 
approximately three hours, with no functional impairment, and 
by objective medical findings of no migraine headaches, nor 
periods of incapacity, weakness or fatigue.

6.  The veteran's left shoulder disability is currently 
manifested by subjective complaints of pain and objective 
medical evidence of limitation of internal and external 
rotation.

7.  The veteran's left wrist disability is currently 
manifested by subjective complaints of pain, but not by 
objective medical evidence of ankylosis, limitation of 
motion, pain on motion or arthritis.


CONCLUSIONS OF LAW

1.  A left knee disability, to include arthritis, was not 
incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  A right ear hearing loss, to include sensorineural 
hearing loss, was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1153 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2001).

3.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of musculoligamentous strain, 
right knee, status post anterior cruciate ligament 
reconstruction, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 
4.71a, Diagnostic Codes 5299-5259 (2001).

4.  The criteria for a 10 percent rating for headaches, as a 
residual of a closed head injury, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-
4.14, 4.124a, 4.130, Diagnostic Codes 8045-9304 (2001).

5.  The criteria for a 10 percent rating for service-
connected musculoskeletal strain, left shoulder (minor), have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5201 (2001).

6.  The criteria for a compensable rating for residuals of 
musculoskeletal strain, left wrist (minor), have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5215 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This legislation 
provides, among other things, for VA assistance to claimants 
under certain circumstances.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the provisions of the VCAA must be applied to 
the veteran's claim.

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new statute with regard 
to the issues before the Board decided herein.  The evidence 
of record includes the veteran's service medical records, 
reports of VA examinations, a copy of his November 2000 
personal hearing transcript and statements by the veteran and 
his representative.  Neither the veteran nor his 
representative have indicated that relevant evidence or 
medical records exist and have not been obtained.  The 
veteran has reported no treatment for his contended 
disabilities.  Under the circumstances, the Board therefore 
finds that the record as it stands is complete and adequate 
for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefits sought.  The Board concludes 
that the discussions in the rating decisions, statement of 
the case, supplemental statement of the case, and the RO's 
letters to the veteran have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought, such that there 
has been compliance with VA's notification requirements under 
the VCAA.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (l99l) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis V. Brown, 6 Vet. 
App. 426,430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

I.  Service Connection Issues

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303(a) 
(2001).  In addition, certain chronic diseases, such as 
arthritis, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within an applicable period after separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  No conditions other than those listed 
in § 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
the chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that post-service symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require "medical expertise" to relate the 
veteran's present disability to his or her post-service 
symptoms.  Savage, 10 Vet. App. at 497-98.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).



A.  Left Knee

The veteran's service medical records (SMR's) contain an 
August 1997 report of complaints of pain in both knees.  An 
October 1997 physical examination report contains notations 
that upon clinical evaluation the veteran's lower extremities 
were found to be normal.  On an October 1997 medical history 
report the veteran noted swollen or painful joints, with an 
explanation of occasional bilateral knee swelling with pain, 
which had been "OK last several months."

No medical evidence has been submitted showing that any 
disease, including arthritis, subject to presumptive service 
connection was manifested to a compensable (10 percent) 
degree within one year of the veteran's discharge from 
service.  See 38 C.F.R. § 3.309(a).

There is no medical evidence of record of any treatment for 
any left knee problems.

During a May 2000 VA orthopedic examination the veteran 
reported no heat or redness in his left knee, no locking or 
instability, and no functional impairment during flare-ups.  
He did report frequent popping in the left knee.  X-rays of 
the left knee were noted to be normal.  Range of motion was 
found to be normal.  The diagnosis was episodes of 
musculoskeletal strain in the left knee.

During the veteran's November 2000 personal hearing he 
confirmed that he had visited sick bay only once during his 
active duty service with left knee complaints.

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no service connection.  See, e.g., Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110.  In the absence of proof of a present 
disability there can be no valid claim."  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, as there is no diagnosis of any current left 
knee disability, to include arthritis, the preponderance of 
the evidence is against service connection for that 
disability.

B.  Right ear Hearing Loss

Service connection for hearing loss is circumscribed by 
38 C.F.R. § 3.385, as follows:

For purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a 
disability when the auditory 
thresholds in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 
hertz, is 40 decibels or greater; or 
when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech 
recognition scores using the 
Maryland CNC Test are less than 94 
percent.

Audiometric testing measures threshold hearing levels [in 
decibels (dB)] over a range of frequencies [in Hertz (Hz)]; 
the threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
(Citation omitted); Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).

The veteran's SMR's contain an October 1997 reference 
audiogram.  That report contained indications that pure tone 
thresholds for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
20
15
10







The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 14 decibels for the right ear.  Speech 
recognition scores were not shown.

An October 1997 physical examination report contains 
indications that pure tone thresholds for the right ear, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
15







The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 17 decibels for the right ear.  Speech 
recognition scores were not shown.

A January 1998 audiological examination report contained 
indications that pure tone thresholds for the right ear, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
15


  




The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 18 decibels for the right ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear.  That report also contained indications 
that hearing in the right ear was normal.

A May 2000 VA audiological examination report indicated that 
pure tone thresholds for the right ear, in decibels, were as 
follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
15







The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 13 decibels for the right ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear.  The examiner indicated that the veteran 
had normal hearing in the right ear.

As noted above, the veteran's current right ear hearing has 
been found to be normal, clearly not meeting the regulatory 
threshold requirements for a right ear hearing disability.  
With no evidence of a current right ear hearing loss and, 
thus, no current disability, the preponderance of the 
evidence is against the claim for service connection for 
right ear hearing loss.

II.  Increased, or Staged Ratings

In accordance with 38 C.F.R. §§ 4.1-4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record which would lead to a conclusion that the 
current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes that all ratings for the veteran's service-
connected disabilities are effective January 13, 2000, the 
day following the veteran's separation from active duty 
service.  Thus, the Board will only consider whether higher 
ratings are warranted on or subsequent to that date.

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A.  Right knee

The July 2000 RO decision on appeal assigned a 10 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5257, for the veteran's current residuals of a 
musculoligamentous strain, right knee, status postoperative 
anterior cruciate ligament reconstruction.  A December 2000 
rating decision confirmed and continued that rating.

No treatment records have been submitted in connection with 
the veteran's right knee claim.

During the veteran's May 2000 VA orthopedic examination he 
reported pain in his right knee, with flare-ups every three 
to four days, but with no functional impairment at those 
times.  He denied heat or redness in the knee, and locking 
and instability.  He reported he wore a right knee brace when 
he ran.  Upon physical examination range of motion was found 
to be flexion from 0 degrees to 140 degrees, with complete 
extension.  McMurray's and Lachman's signs were both noted to 
be negative.  X-rays were noted to reveal status post 
anterior cruciate ligament repair, but otherwise no other 
changes were noted.  The diagnosis was status post right knee 
anterior cruciate ligament repair.

During a May 2000 VA general medical examination the veteran 
was noted to have a normal gait and to ambulate without 
difficulty.

During his November 2000 personal hearing the veteran 
testified that his right knee was painful and swelled up, 
that he could not kneel, that his knee sometimes became 
wobbly, that squatting made his knee hurt after a while, that 
stairs and ladders were difficult to navigate, that he could 
walk only two to three blocks without pain, and that his 
right knee did not hurt with motion.

Disabilities of the knee are rated in accordance with 
38 C.F.R. § 4.71a, DC's 5256-5263.  Initially, the Board 
notes that no objective medical findings of pain on motion, 
arthritis, limitation of motion, ankylosis, locking, 
subluxation, popping or instability have been shown, and, as 
noted below, the veteran is not being rated under a 
diagnostic code that includes limitation of motion.  Thus, 
DC's 5256-5258, 5260-5263, 38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59, DeLuca v. Brown, 8 Vet. App. 202 (1995), Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), and VAOPGCPREC 23-97 
are not applicable in rating the veteran's current right knee 
disability.

Normal range of motion of the knee is 0 degrees extension and 
140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.

Where the particular disability for which the veteran is 
service connected is not listed in the Schedule For Rating 
Disabilities, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 3 
Vet. App. 345, 348 (1992); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  An analogous rating may only be 
assigned where the service-connected disability is not listed 
in the rating schedule.  38 C.F.R. § 4.27; see also 
Lendenmann, 3 Vet. App. at 349-50; Pernorio, 2 Vet. App. at 
629.

In the present case the Board finds that the symptomatology 
of the veteran's current right knee disability is best rated 
by analogy under DC 5259, which rates symptomatic removal of 
semilunar cartilage.  Under that code a 10 percent rating, 
but no more, is warranted.

With no evidence of ankylosis, recurrent subluxation, 
dislocated semilunar cartilage, lateral instability, 
limitation of motion to a compensable degree, nonunion or 
malunion of the tibia and fibula, or genu recurvatum, a basis 
is not presented for a rating pursuant to DCs 5256 through 
5258 or 5260 through 5263.  The current rating of 10 percent 
under DC 5259 best reflects industrial impairment associated 
with the service-connected right knee disability.  
Accordingly, the preponderance of the evidence is against a 
rating in excess of 10 percent for service-connected 
residuals of musculoligamentous strain, right knee, status 
post anterior cruciate ligament reconstruction, for any 
period on or subsequent to January 13, 2000.



B.  Headaches

The July 2000 RO decision on appeal assigned a noncompensable 
(0 percent) rating for headaches as a residual of a closed 
head injury, under 38 C.F.R. § 4.124a, DC 8045.

No medical treatment records were submitted in conjunction 
with this claim.

During a May 2000 VA neurological examination the veteran 
reported headaches four to five times per month, lasting 
approximately three hours, with no functional impairment.  
Upon physical examination the examiner concluded that the 
veteran did not have migraine headaches, nor periods of 
incapacity, nor weakness or fatigue when he has headaches.  
The diagnoses were history of a closed head injury and 
headaches secondary to that injury.

During the veteran's November 2001 personal hearing he did 
not testify as to his headache symptomatology.

Disability in the field of neurological conditions and 
convulsive disorders is ordinarily to be rated in proportion 
to the impairment of motor, sensory or mental functions.  
38 C.F.R. § 4.120.  38 C.F.R. § 4.124a, DC 8045, which rates 
brain disease due to trauma, provides that purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under DC 9304.  This 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under DC 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.

The veteran's SMR's reveal a closed head injury during his 
active duty service.  No diagnosis of multi-infarct dementia 
associated with brain trauma has been shown.  As the veteran 
complains of subjective headaches, which are felt to be 
secondary to his closed head injury during service, 10 
percent rating, and no more, is warranted for the veteran's 
headaches during the appeal period at issue, pursuant to 
38 C.F.R. § 4.130, DC 9304.  

C.  Left shoulder

The July 2000 RO decision on appeal assigned a noncompensable 
rating under 38 C.F.R. § 4.71a, DC 5203, for the current 
symptoms of the veteran's service-connected left shoulder 
disability.

No medical treatment records were submitted in conjunction 
with this claim.

During the veteran's May 2000 VA orthopedic examination he 
reported pain in his shoulder, but no locking or instability.  
He reported being right-handed.  Upon physical examination 
range of motion was found to be forward flexion of 0 degrees 
to 180 degrees.  Abduction was found to be from 0 degrees to 
180 degrees.  Internal rotation was found to be from 0 
degrees to 75 degrees, and external rotation was from 0 
degrees to 85 degrees.  The examiner indicated that the 
veteran did these movements somewhat slowly and that the 
movements "seemed painful" to the veteran.  The examiner 
indicated that X-rays of the left shoulder were normal.  The 
diagnosis was episodes of musculoskeletal strain.

During a May 2000 VA general medical examination the examiner 
indicated that the veteran "moved all four extremities 
without difficulty, although somewhat slowly."

During his November 2000 personal hearing the veteran did not 
present testimony as to his left shoulder.

Normal shoulder flexion and abduction is from 0 degrees to 
180 degrees; normal shoulder external rotation is from 0 
degrees (parallel to ground) to 90 degrees; and normal 
shoulder internal rotation is from 0 degrees to 90 degrees.  
See 38 C.F.R. § 4.71, Plate I.

Disabilities of the shoulder and arm are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5200-5203.  Two 
sets of ratings are given for each listed disability, 
depending on whether the disability affects the major 
(dominant) or minor shoulder and arm.  The veteran has 
indicated he is right-handed; hence, as his disability is of 
the left shoulder, the ratings for the minor shoulder and arm 
will be considered.

The veteran's disability cannot be evaluated under DC 5200, 
as ankylosis has not been shown.  Addressing DC 5201, which 
rates limitation of motion of the arm, the Board finds that 
the requirements for a compensable rating have not been met, 
as limitation to shoulder level must be shown for a 20 
percent rating, and the veteran's flexion and abduction have 
been found to be normal.  The veteran's left shoulder 
disability cannot be evaluated under DC 5202, as the medical 
evidence does not reveal impairment of the humerus or the 
scapulohumeral joint.

With regard to DC 5203, which rates impairment of the 
clavicle or scapula, concerning dislocation, nonunion, or 
malunion of this joint, the medical evidence does not reveal 
that symptomatology.

While the RO, as noted above, rated the veteran's current 
left shoulder disability under DC 5203, the Board finds that 
the veteran's limitation of internal and external rotation, 
while not compensable under any shoulder disability 
diagnostic code, compels that he be rated under DC 5201.  
Thus, the veteran's current left shoulder symptomatology, 
being limitation of internal and external rotation, has been 
rated as noncompensable under this code.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

In reaching this decision the Board also must consider 
38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, which address pain on 
motion, in reaching its conclusion in this case, see 
generally, DeLuca v. Brown, 8 Vet. App.  202 (1995).  While 
there are no objective medical findings showing that pain 
results in functional loss during flare-ups, or fatigability 
or incoordination restricting use, the evidence appears to 
show that limitation of internal and external rotation are 
caused by pain.

Accordingly, the Board finds that a 10 percent rating due to 
pain limiting internal and external rotation is warranted, 
effective January 13, 2000, but that a rating in excess of 10 
percent is not warranted on or after that date.

D.  Left Wrist

The July 2000 RO decision on appeal assigned a noncompensable 
rating under 38 C.F.R. § 4.71a, DC 5215, for the current 
symptoms of the veteran's service-connected left wrist 
disability.

No medical treatment records were submitted in conjunction 
with this claim.

During the veteran's May 2000 VA orthopedic examination the 
veteran reported being right-handed.  Upon physical 
examination of the left wrist range of motion was found to be 
dorsiflexion from 0 degrees to 70 degrees flexion; palmar 
flexion was found to be from 0 degrees to 80 degrees; and 
radial and ulnar deviation were found to be from 0 degrees to 
20 degrees, and from 0 degrees to 45 degrees, respectively.  
The diagnosis was episodes of musculoskeletal strain in the 
left wrist.

During a May 2000 VA general physical examination the veteran 
reported occasional pain in his left wrist.  Upon physical 
examination the examiner noted that the veteran moved all 
four extremities without difficulty, although somewhat 
slowly.  Grasps were noted to be equal, and no deficits were 
noted.  The diagnosis was episodes of musculoskeletal left 
wrist strain.

During the veteran's November 2000 personal hearing he 
testified that although his original application noted a left 
wrist problem, that it was actually his right wrist that was 
injured during his active duty service.  He also testified 
that his right wrist strength and grip were strong, and that 
it only hurt when he rotated the wrist in a circle.

Disabilities of the wrist are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5214-5215.  Normal 
wrist dorsiflexion (extension) is 0 degrees to 70 degrees; 
normal palmar flexion is 0 degrees to 80 degrees; normal 
ulnar deviation is 0 degrees to 45 degrees; and normal radial 
deviation is 0 degrees to 20 degrees.  See 38 C.F.R. § 4.71, 
Plate I.

The veteran's left wrist disability has been considered under 
DC 5214, but as the symptomatology of that disability does 
not include ankylosis, it cannot be rated under that code.  
Under DC 5215, two sets of ratings are given for each listed 
disability, depending on whether the disability affects the 
major (dominant) or minor wrist.  The veteran has indicated 
he is right-handed; hence, as his disability is of the left 
wrist, the ratings for the minor wrist will be considered.  
Under DC 5215, dorsiflexion of less than 15 degrees would 
result in a 10 percent rating for the minor wrist, and palmar 
flexion limited in line with the forearm would also warrant a 
10 percent rating.

In the present case, the veteran's left wrist dorsiflexion, 
as measured during the VA examination, as noted above, was 
found to be 70 degrees, warranting a noncompensable rating 
under DC 5215.  Palmar flexion, as noted above, was not found 
to be limited in line with the forearm; thus, a compensable 
rating is not warranted in this case.

The veteran's service-connected left wrist disability is not 
productive of limitation of motion or arthritis.  There is no 
clinical evidence to show that he has any greater limitation 
of motion due to pain, incoordination or any other symptom so 
as to support a higher rating under the cited legal 
authority.  38 C.F.R. § 4.45 provides that the factors of 
disability regarding joints reside in reduction of their 
normal excursion of movements in different planes.  Inquiry 
will be directed to considerations of less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; 
DeLuca, supra.  No swelling, deformity, or atrophy of disuse 
of the left wrist has been found.  There is nothing in the 
existing medical evidence on file to indicate functional 
limitation due to pain, weakness, or any other symptom.

Accordingly, the preponderance of the evidence is against a 
compensable rating for the veteran's service-connected left 
wrist disability for any period on or after January 13, 2000.

III.  Conclusion

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, except as noted 
herein, the doctrine is not for application.  38 U.S.C.A. 
§ 5107 (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990).

The Board has also considered the veteran's hearing 
testimony.  While he is considered competent to testify 
concerning observable symptoms and his belief in the merits 
of his claims, he is not competent to offer a medical 
diagnosis or opinion.


ORDER

Service connection for residuals of a left knee injury, to 
include arthritis, is denied.

Service connection for right ear hearing loss, to include 
sensorineural hearing loss, is denied.

A rating in excess of 10 percent for service-connected 
residuals of musculoligamentous strain, right knee, status 
post anterior cruciate ligament reconstruction, is denied.

A 10 percent rating for service-connected headaches, as a 
residual of a closed head injury, is granted, effective 
January 13, 2000, subject to controlling regulations 
applicable to the payment of monetary benefits.

A 10 percent disability rating for musculoskeletal strain, 
left shoulder (minor), is granted, effective January 13, 
2000, subject to controlling regulations applicable to the 
payment of monetary benefits.

A compensable rating for service-connected musculoskeletal 
strain, left wrist (minor), is denied.


REMAND

Service connection for the veteran's left ear hearing loss 
has been denied by the RO on the basis that it pre-existed 
military service and was not aggravated therein.  As noted 
earlier, the veteran served on active duty from March 1997 to 
January 2000 with an additional three months and 23 days of 
prior active service.  The RO has not verified the dates of 
this additional service or attempted to obtain service 
medical records therefrom.

Available service medical records reflect a left ear high 
frequency hearing loss during audiometric evaluations in 
October 1997 and January 1998.  The January 1998 consultation 
report reflects that the left ear high frequency hearing loss 
was recorded on entrance physical hearing test, but the date 
of that test is not specified and it is not clear if 
reference was being made to audiometric examination in 
October 1997, a date at least six months, and possibly more 
than nine months, after service entrance.  Further, the June 
2000 VA ear examiner, who opined that the veteran's left ear 
hearing loss was not likely due to inservice noise exposure, 
did not have the veteran's claims file, with service medical 
records, available for review.

In order to clarify the questions raised by the evidence, the 
Board is of the opinion that the RO should attempt to clarify 
the dates of the veteran's military service, request any 
additional service medical records which are available, and 
reschedule the veteran for VA examination in order to obtain 
a fully informed medical opinion regarding the onset and 
possible aggravation of a pre-existing left ear hearing loss.

Accordingly, this claim is REMANDED to the RO for the 
following action:

1.  The RO should attempt to verify the 
veteran's active service prior to March 
25, 1997.  Additional service medical 
records, from the prior active service 
and the veteran's service entrance 
physical examination reports, should also 
be obtained, through official channels.

2.  The veteran should be scheduled for VA 
ear and audiometric examinations in order 
to determine the nature, severity and 
etiology of any left ear hearing loss.  
All indicated studies should be completed.  
The claims folder should be made available 
for use in the study of the veteran's 
claim.  Following review of the record and 
examination of the veteran, the physician 
examining the veteran's ears should offer 
an opinion as to the medical probability 
that the veteran's left ear hearing loss, 
if currently found, is of service onset, 
pre-existed service, or if pre-existing 
service increased in severity therein.  A 
basis should be stated for all opinions 
expressed.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

